Citation Nr: 1102415	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to February 
1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 RO decision, which denied claims for 
service connection for hearing loss of the right ear and 
tinnitus.

These issues were remanded by the Board for further development 
in March 2010.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was noted at enlistment, 
did not undergo an increase in severity during service, and is 
not otherwise shown to have been aggravated by service.

2.  The Veteran is not shown by the most probative evidence of 
record to have tinnitus that is etiologically related to a 
disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by active service, nor may hearing loss of the right 
ear be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, and 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

A December 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  This letter informed him 
that additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, this letter 
described how appropriate disability ratings and effective dates 
were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant VA medical 
records are in the file.  All records identified by the Veteran 
as relating to these claims have been obtained, to the extent 
possible.  The record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA audiological examination for his tinnitus and 
hearing loss claims most recently in April 2010.  An addendum 
opinion was provided in September 2010.  The examiner reviewed 
the claims file, conducted the appropriate diagnostic tests and 
studies, considered the Veteran's in-service and post-service 
noise exposure, and noted the Veteran's assertions.  The Board 
finds this examination report and addendum to be thorough and 
complete.  The Board notes the argument set forth in the February 
2010 Informal Hearing Presentation that the Veteran's in-service 
audiological examinations should not be considered in the 
evaluation of the Veteran's claims, as there is no indication 
that this testing was conducted by a state-licensed audiologist, 
and these records do not contain testing at all appropriate 
frequencies or speech recognition test results.  However, as will 
be discussed in greater detail below, the in-service audiological 
testing is clearly relevant to the claims at hand, and the Board 
finds the examining VA audiologist was not in error in 
considering this evidence along with all other relevant evidence 
of record.  Therefore, the Board finds this examination report 
and addendum opinion are sufficient upon which to base a decision 
with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence for a non-combat 
Veteran to show increased disability for the purposes of 
determinations of service connection based on aggravation under 
section 1153 unless the underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2010).

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that the Veteran asserted in his January 2008 VA 
Form 9 Appeal that he was exposed to acoustic trauma during 
service, to specifically include noise from loud generators, data 
processing equipment, and firearms.  The Veteran reported in his 
November 2006 claim that he developed hearing loss and tinnitus 
during service in February 1972. 

A review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnosis of tinnitus or ringing of the 
ears.  The Board notes that the Veteran underwent a pre-induction 
audiological examination in August 1970.  The August 1970 
audiological summary report of examination for organic hearing 
loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
55 (60)
LEFT
10 (25)
0 (10)
0 (10)
X
30 (35)

The aforementioned table reflects ASA measurements recorded in 
service, with the comparable ISO (ANSI) measurements in adjacent 
parentheses.  Speech recognition ability was not recorded.  

As will be discussed in greater detail below, the Board finds 
that the aforementioned findings reflect that the Veteran did not 
enter service in sound condition.  He entered service with 
preexisting right ear hearing loss.  See 38 C.F.R. § 3.385; see 
also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.)

A February 1974 audiological summary report of examination for 
organic hearing loss upon separation from service reflected 
puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
X
25
LEFT
15
15
15
X
45
Speech recognition ability was not recorded.  

More recently, the Veteran underwent a VA examination in February 
2007.  The February 2007 audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
60
70
LEFT
20
20
10
60
70
Speech recognition ability was recorded at 96 percent 
bilaterally.  The examiner noted that the Veteran reported an 
onset of tinnitus 10 years prior and indicated that he first 
noticed hearing loss in 1979.  The Veteran reported exposure to 
noise from generators, data processing centers, and firearms in 
service.  Upon review of the claims file and examination of the 
Veteran, the examiner determined that it is less than likely that 
the Veteran's tinnitus is the result of military service because 
the onset was delayed.  With respect to hearing loss, the 
examiner noted that any decision about hearing loss would be mere 
speculation because the hearing loss existed when he entered 
service.  He went on to note that the discharge examination 
showed the hearing loss in the left ear and the enlistment 
examination showing the hearing loss in the right ear.  The 
enlistment examination was done with ASA standards and the 
discharge examination was done with ISO standards.  When these 
are compared, there was not a significant change in his hearing 
during his military service, when only the thresholds are 
considered.  It is very possible that a mistake was made when the 
thresholds were recorded for the right and left ears.  The 
examiner noted that another factor about the hearing loss is that 
it was not noticed until about 9 years after his military 
service.    

Following this examination, the Veteran asserted in a July 2007 
statement that, while the examiner at the VA examination noted 
that the Veteran reported that his tinnitus first started 10 
years prior, the ringing in his ears actually began in service.  
It did not reach the point that it was an annoyance that he could 
no longer tune out until 10 years prior.

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A layperson, 
such as the Veteran, is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the Veteran's contention that the February 2007 VA 
opinion with regard to the Veteran's claim for service connection 
for tinnitus appeared to have been based on a misunderstanding, 
and to obtain further clarification on the hearing loss claim, 
the Board remanded the appeal so that a new VA examination could 
be conducted. 

At the April 2010 VA examination, the examiner reviewed the 
claims file.  The examiner noted the Veteran's complaints of 
difficulty hearing in background noise, such as when the radio is 
on or in a crowd.  With regard to in-service noise exposure, the 
examiner referred to the previous worksheet from 2007 for noise 
exposure during military service.  With regard to non-military 
noise exposure, it was noted that that the Veteran had exposure 
from a tractor, a chainsaw, hunting, and shooting.  He reported 
that he uses muffs for all noise.  With regard to tinnitus, it 
was noted that the onset date and circumstances were unknown.  
The Veteran reported that his tinnitus has possibly gotten worse, 
as it has come to his attention more in the past few years.  The 
April 2010 audiological summary report of examination for organic 
hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
35
25
15
60
70
LEFT
40
30
15
80
80
Speech recognition ability was recorded at 98 percent 
bilaterally.  The examiner noted that hearing loss was first 
noticed 5 years ago and it is unknown when tinnitus was first 
noticed.  The examiner noted that pre-existing hearing loss was 
noted in the right ear at 4000 Hertz.  The separation audiogram 
showed improvement in hearing in the right ear from enlistment to 
separation at 4000 Hertz.  The examiner concluded that, based on 
better hearing thresholds in the right ear on separation (as 
compared to enlistment), as well as reported onset 20 years after 
military service, it is less than likely that the Veteran's 
hearing loss in the right ear is the result of military service.  
The examiner further opined that, based on unknown onset of 
tinnitus and previous report of tinnitus onset more than 20 years 
after military service, it is less than likely that the Veteran's 
tinnitus is the result of military service.  

In September 2010, an addendum opinion was rendered.  The 
examiner noted that the hearing threshold at 4000 Hertz recorded 
in the right ear at separation is better than that obtained on 
enlistment.  Therefore, it is less than likely that the Veteran's 
hearing loss in the right ear was aggravated by military service, 
which would refer to a worsening of hearing versus improvement of 
hearing during the period of military service.    

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

With regard to the Veteran's claim for service connection for 
tinnitus, there is no medical evidence indicating that the 
Veteran had tinnitus in service and no medical opinion of record 
linking his current complaints of tinnitus to his active duty 
service.  Moreover, the most recent medical opinion of record on 
the matter specifically stated that it is less than likely that 
the Veteran's tinnitus is the result of military service.  There 
is no medical evidence to the contrary.  The Board acknowledges 
that the Veteran reported in the aforementioned July 2007 
statement that the ringing in his ears began in service.  
However, the Veteran reported at the April 2010 VA examination 
that he did not know the onset date of his tinnitus.  
Furthermore, although the Veteran has since disputed this 
assertion, the February 2007 VA examination report noted that the 
Veteran reported his tinnitus beginning 10 years prior.  Given 
that the Veteran's reports of an onset date regarding his 
tinnitus have been inconsistent, the Board finds the Veteran's 
assertion that his tinnitus had its onset in service not 
credible.  Therefore, given the lack of credible lay evidence 
suggesting the onset in service, and the VA medical opinion that 
weighs against finding a relationship between his current 
disability and service, the Board finds the Veteran's claim for 
service connection for tinnitus must fail on a direct basis.  See 
Shedden, supra. 

With regard to the Veteran's claim for service connection for 
right ear hearing loss, in light of the August 1970 pre-induction 
audiological examination report, the Board finds that a hearing 
loss disability was noted on enlistment.  In this regard, the 
Board again notes the representative's assertion that this report 
should be given no weight because it did not include speech 
discrimination scores and there was no indication that it was 
conducted by a state-licensed audiologist, as required by 
38 C.F.R. § 4.85(a).  The Board acknowledges that the 
representative is correct that this examination does not satisfy 
the provisions of 38 C.F.R. § 4.85(a), which sets forth the 
requirements for conducting a VA examination for rating purposes.  
However, the regulation that sets forth the requirement for 
finding a hearing loss disability is 38 C.F.R. § 3.385, which 
provides that a pure tone threshold of 40 decibels or greater in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
establishes the presence of a hearing loss disability.  
Therefore, under this criteria, the results of the Veteran's 
August 1970 pre-induction examination are adequate to establish 
the existence of a high frequency hearing loss.  

To the extent that the February 2007 VA examiner determined it is 
very possible that a mistake was made during service when the 
thresholds were recorded for the right and left ears, the Board 
finds this language to clearly be speculative by its terms.  As 
such, the Board does not find this statement to be probative with 
respect to the adequacy of the Veteran's in-service audiological 
testing.

Having found that a disability was noted on enlistment, the Board 
must consider whether there was an increase in disability during 
such service so as to warrant the presumption of aggravation.  38 
U.S.C.A. § 1153 (West 2002).  If so, clear and unmistakable 
evidence that such increase was not beyond the natural progress 
of the disease is required to rebut the presumption of 
aggravation.

In this regard, the Board acknowledges the Veteran's assertion in 
his November 2006 claim that he developed hearing loss during 
service.  However, the Veteran reported at the April 2010 VA 
examination that he first noticed his hearing loss 5 years prior.  
Furthermore, the February 2007 VA examination report noted that 
the Veteran reported he first noticed his hearing loss in 1979.  
The Board ultimately finds statements made directly to health 
care specialists during the course of examination to be more 
credible than statements offered directly to the RO or the Board 
in pursuit of a claim for benefits.  Admittedly, such statements 
are also in conflict here; however, there is some consistency 
insofar as the date of onset provided to the VA examiners are 
both years after his separation from service.  Therefore, the 
Board finds the Veteran's assertion that his hearing loss had its 
onset in service not credible.
 
Turning to the medical opinions of record, as previously 
discussed herein, the aforementioned September 2010 VA medical 
opinion specifically states that it is less than likely that the 
Veteran's hearing loss in the right ear was aggravated by 
military service.  Further, the claims file contains no medical 
evidence indicating that the Veteran's right ear hearing loss was 
aggravated by or increased in severity during his active duty 
service.  In fact, according to the Veteran's demonstrated right 
ear hearing acuity shown on service entrance and service 
separation, the pure tone threshold in 4000 Hertz actually 
improved during his active duty service.  Thus, the Board finds 
that the most credible lay evidence and the probative medical 
evidence both indicate that this right ear hearing loss did not 
worsen in severity during service so as to warrant a presumption 
of aggravation.

The Board acknowledges the Veteran's contentions that he has 
tinnitus and right ear hearing loss as a result of his active 
duty service.  Additionally, the Board acknowledges the Veteran's 
assertions in his January 2008 VA Form 9 Appeal that his hearing 
acuity was mis-tested or mis-recorded either upon his entrance 
into service or his separation from service.  The Veteran can 
attest to factual matters of which he had first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation or the adequacy of medical examinations are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

As discussed herein, the most credible lay evidence and the most 
probative medical evidence of record does not show that his right 
ear hearing loss worsened in severity during service, or that his 
current disabilities are otherwise related to service.  
Therefore, the Board finds that the preponderance of the evidence 
is against the claim for service connection for tinnitus and 
hearing loss, and the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for hearing loss of the right 
ear is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


